EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The drawings of March 6, 2020 are hereby accepted as FORMAL.
Hurzon (US 10,629,996 B2), which is the patent that issued from the parent application of this application (i.e., 15/536,979), is cited as having been checked for double patenting.
Each of Albert (‘663), Richmond et al (‘061), Miley (‘400), Tucker (‘917), Morand (‘747), and Wiegand (‘905) is cited as being of general interest for showing a circuit that receives radio frequency signals and that retransmits a signal that is produced from processing of the received signal, which is generally suggestive of claim 1 of this application.  In addition, Albert (‘663) is further of general interest for the disclosed use of frequency translation.
The remaining references cited with this office action, namely those of citations A through H on form PTO-892, are made of record in that they were of record in the parent application of this application (i.e., 15/536,979).


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

On page 1 of the specification, delete the text of paragraph [0001] in its entirety, and insert the following therefor: --This application is a continuation of U.S. Patent Application no. 15/536,979, filed July 17, 2017, now U.S. Patent 10,629,996, which is a 371 application of International Application No. PCT/US15/55909, filed October 16, 2015, which claims priority to Provisional Application No. 62/064974 filed October 16, 2014, which is hereby incorporated herein by reference.--.

On line 5 of page 6 of the specification, delete “patent application” and insert –pre-grant published patent application—therefor.

On line 6 of page 6 of the specification, delete “patent” and insert –pre-grant published patent—therefor.

In that the examiner’s amendment above merely makes minor, editorial changes to the specification that are necessary to prepare this application for printing as a patent, no authorization was sought from Applicant.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 is as follows:
“1. A chaff electronic countermeasure device comprising: an antenna element in communication with a substrate; an integrated circuit in electrical communication with the conductive antenna element; wherein the conductive antenna element comprises a conductive composition; the conductive composition comprises a conductive polymer and graphene sheets; the device is configured to absorb from a radar source a first radio frequency having a first amplitude; in response to absorbing the first radio frequency, the device is configured to reradiate at least a portion of a second radio frequency having a second amplitude toward the radar source, thereby resulting in an increased radar cross section of the device as perceived by the radar source; and the second amplitude is higher than the first amplitude.”  (Bold added).
Looking, first, to independent claim 1, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-20 depends ultimately from allowable, independent claim 1, each of dependent claims 2-20 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of claim 18 is as follows:
“18. A radio-based electronic countermeasure method, comprising: detecting a carrier signal having hostile, identification, and/or tracking intent towards a mobile platform; deploying, from the mobile platform, a plurality of the chaff electronic countermeasure devices of claim 1; wherein the plurality of the chaff electronic countermeasure devices are activated by the carrier signal; and the activated chaff electronic countermeasure devices emit a backscattering signal that masks the location, identification, and/or trajectory of the mobile platform from a source of the carrier signal.”  (Bold added).
Further, with respect to claim 18, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 19-20 depends directly from allowable, dependent claim 18, each of dependent claims 19-20 is allowable for, at least, the reasons for which dependent claim 18 is allowable.
Finally, looking to independent claim 1 as to the question of double patenting, it is noted that claim 1 in Hurzon (‘996) is similar to claim 1 in this application, and, it is further noted that claim 1 combined with claim 11 in Hurzon (‘996) are similar to claim 1 in this application; however, claim 1 in this application is distinguished from the claims in Hurzon (‘996), at least, by the claimed, non-obvious features of “wherein the conductive antenna element comprises a conductive composition; the conductive composition comprises a conductive polymer and graphene sheets,”  noting particularly that there is a “conductive composition” and that the “conductive composition” includes both a “conductive polymer” and “graphene sheets.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648